Citation Nr: 0635068	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease C5-6 with symptomatic disk protrusion at C6-7 
(claimed as herniated disk secondary to back pain and also 
claimed as neck pain).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
October 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA), in which the RO denied service 
connection for degenerative disc disease C5-6 with 
symptomatic disk protrusion at C6-7 (claimed as herniated 
disk secondary to back pain and also claimed as neck pain).  

The veteran was afforded a videoconference hearing before the 
undersigned in July 2006.  The transcript is of record.  The 
veteran submitted additional evidence in September 2006, 
along with a waiver of initial consideration by the RO.  
Thus, the Board may review this evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2006).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the current cervical spine disorder had its onset in service. 


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in May 2005, the RO notified 
the veteran of the evidence needed to substantiate her claim 
for service connection for degenerative disk disease C5-6 
with disk protrusion at C-7, which satisfied the first 
element.  This VCAA notification action also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  Finally, with respect to the fourth 
element, the May 2005 VCAA letter contained a notation that 
the veteran can send VA additional information and evidence 
that she thinks would support her claim.  This statement 
served to advise the veteran to submit any evidence in her 
possession pertinent to the claim on appeal.  The veteran has 
demonstrated actual knowledge of the need to submit evidence 
in her possession by submitting additional information at her 
July 2006 hearing. 

There was a timing deficiency with the May 2005 letter, 
because it was provided after the initial evaluation of July 
2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.  Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the May 2005 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until a March 2006 letter.  Since the claim is being denied, 
no rating is being given and no effective date is being 
assigned.  She is, therefore, not prejudiced by delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained records of treatment reported by the 
veteran, including service medical records and VA medical 
center (VAMC) records.  At her July 2006 hearing, the veteran 
claimed that her entire medical file was missing which 
included records of her treatment for her neck while in 
service.  However, the claims file indicates that in August 
2002, the veteran requested her medical records, treatment 
records, x-ray records and clinical records from the VA 
Records Management Center (RMC).  An August 2002 letter from 
the RMC stated that they provided her with her medical 
records that were on file.  The claims file also currently 
contains the veteran's service medical records and 
information pertaining to her service.  Specifically, while 
the veteran claims difficulties in obtaining records from the 
Beaumont Medical Center in El Paso, Texas, the claims file 
currently contains records from this medical center.

Additionally, the veteran underwent comprehensive VA 
examinations in March 2003 and September 2004 which addressed 
the claimed issue.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for any 
complaints of cervical spine pain up until August 1997.  In 
August 1997, the veteran underwent a cervical spine series 
report as a result of complaints of neck pain, parathesias 
for one month.  Frontal, lateral and odontoid views 
demonstrated a usual cervical lordosis with no evident bony 
compression or fracture.  The diagnosis was an unremarkable 
cervical spine series report.

Treatment notes in September 1997 again noted unremarkable x-
rays of the cervical spine.  The veteran was diagnosed with 
carpal tunnel syndrome as the examination ruled out cervical 
radiculopathy.

In a March 1998 Report of Medical Examination, clinical 
evaluation of the veteran's spine was normal.  In a Report of 
Medical History completed by the veteran at that time, she 
reported having had a history of "recurrent back pain."  
The examiner noted on an SF 93/9F507 Form that such complaint 
was related to "gradual back pain along w[ith] left thigh 
had some therapy July 92 - Sept. 92, pain is still present 
w[ith] no final diagnosis."  

In May 1998, the veteran complained of a headache for two 
days.  She stated that she was punched and knocked down and 
knocked out for an unknown amount of time.  She described 
feeling lightheaded.  The examiner noted that the neck was 
within normal limits.  In June 1998, the veteran presented 
again with complaints of the head injury.  The treatment 
report noted that there were no complaints of cervical spine 
tenderness.  The report also referenced a May 1998 
examination which revealed a normal cervical spine.

In June 2001, the veteran underwent an MRI of her cervical 
spine.  No significant spinal stenosis was noted.  However, 
the MRI revealed mild posterior annular bulging at the C5-6 
level and a small focal protrusion of disc material at C6-7.  
The diagnosis was posterior annular bulging at C5-6 and small 
posterocentral disc herniation at C6-7.

In September 2002, the veteran presented to the El Paso, 
Texas, VAMC with complaints of severe shoulder pain since her 
time in the military.  She stated that she was told at one 
time that she had a herniated disc to her cervical area and 
was given Vioxx with no relief.  She also had complaints of 
numbness and tingling to her right arm.  On examination, her 
neck had good range of motion and there were no abnormal 
bruits on auscultation of the two carotid arteries.  The 
diagnosis was right sided pain secondary to cervical spine 
disc disease.

In March 2003, the veteran underwent a VA examination for 
many issues including neck pain and a herniated disc 
secondary to back pain.  The veteran reported having the 
onset of neck pain while in service, but denied "acute 
trauma or injury" to her neck.  She stated she was treated 
several times in service and was treated with medication and 
muscle relaxants.  The examiner indicated that he reviewed 
the claims file.  On examination, her neck was within normal 
limits.  Musculoskeletal examination of the cervical spine 
was also within normal limits, as there was no fixed 
deformity of the cervical spine.  The diagnosis was 
degenerative changes at C5-6 and symptomatic disc protrusion 
at C6-7 of the cervical spine.

In September 2004, the veteran underwent a comprehensive VA 
examination for her peripheral nerves and spine.  The 
examiner noted that he reviewed the claims file and some VA 
medical records.  The veteran reported having problems with 
her neck in 1997 when she woke up one day with spontaneous 
neck pain.  She reported that a military physician told her 
that she had the cervical spine of a 70 year-old female.  She 
currently presented with complaints of neck pain that was 
constant and severe.  The pain also radiated to her right 
arm, shoulder and hand and was constant.  

On examination, there was mild tenderness to deep palpitation 
on the right posterior of her neck but there was no muscle 
spasm felt.  A radiological examination revealed a negative 
cervical spine series.  An MRI of the cervical spine revealed 
straightening of the cervical spine.  The C5-6 had an annular 
bulge without canal or foraminal stenosis while the C6-7 had 
shallow central disc protrusion. The examiner noted that per 
the veteran's request, a second radiologist looked at these 
results.  Both the examiner and the second radiologist 
concluded that the veteran's cervical spine was the same as 
the previous normal x-rays of August 1997 as there were no 
significant abnormalities seen on the examination.  The 
diagnosis was shallow disc protrusion at C6-7 and myofacial 
neck pain.

The examiner noted he had conducted an "extensive C-file 
review" and concluded that it was less likely than not that 
the veteran's present myofacial neck pain was secondary to 
the episode of neck pain that she had when she was in active 
duty.  He stated there was no evidence of chronic disability 
of the veteran's neck condition as demonstrated by normal x-
rays of the cervical spine that had not changed since the 
August 1997 x-rays taken when she was in the military.  The 
examiner also noted the June 2001 diagnosis of cubital tunnel 
syndrome without there being evidence of cervical spine 
radiculopathy.  Additionally, he noted that she did not 
complain about her neck condition in her discharge physical 
examination in March 1998.  The examiner reiterated that the 
veteran's mild neck condition manifested by myofacial neck 
pain was not secondary to any injury or event that happened 
when she was in active duty.

At the July 2006 hearing before the undersigned, the 
veteran's representative stated that the veteran had injured 
her neck while in service, which was the cause of her current 
disability.  The veteran testified that she was seen in 1997 
for neck pain.  She noted that x-rays had been taken, but 
that an MRI had not.  The veteran stated she was told she had 
the neck of a 70-year-old woman and put on profile as a 
result of her neck pain.  She asserted that some of her 
service medical records were missing.  The veteran stated she 
felt that the injury she sustained in service was related to 
the current disability because she had continued to have the 
same pain following service as she had while in service.  

In an August 2006 letter from a private physician, Dr. MHA 
stated that the veteran had herniated disc/bulging disc to 
both her back and neck and there were studies to confirm her 
disability.  He added, "These conditions are secondary to 
the same conditions that she was seen for in service." 

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for degenerative disc disease 
C5-6 with symptomatic disk protrusion at C6-7.  As to what 
happened in service, the Board notes that the service medical 
records are silent for a finding that she sustained an injury 
to the cervical spine, which she asserted continued to bother 
her throughout the rest of her service.  While she is 
competent to assert she sustained an injury to her neck and 
had pain for the remainder of her service, the Board finds 
that such statements are of lessened probative value for 
several reasons.  For example, at separation in March 1998, 
the veteran did not report a history of a neck injury.  The 
report of medical history she completed at that time is full 
of complaints of past medical history.  When reporting a 
history of "recurrent back pain," she limited it to her low 
back.  Her silence, when otherwise reporting extensive 
histories, constitutes negative evidence.  Additionally, 
clinical evaluation of the spine was normal.

When the veteran first filed a claim for compensation in 
1998, within months after she was discharged from service, 
she did not include a claim for service connection for a 
cervical spine disability.  The disabilities for which she 
sought service connection were essentially the same ones 
listed on the March 1998 report of medical history.  This is 
additional evidence against a finding that she had chronic 
neck pain from 1997 onward.  The veteran specifically denied 
having sustained an injury to her cervical spine at the March 
2003 VA examination.  At the September 2004 examination, she 
stated that she woke up with "spontaneous" pain in her 
neck.  There was no report of injury.  The first time she 
alleged a cervical spine injury was at the July 2006 hearing 
before the undersigned.  The Board accords her statements 
made contemporaneously with her service and the statement she 
made at the March 2003 examination more probative value as to 
whether she sustained an injury in service than her July 2006 
testimony about having sustained an injury in service and the 
continued pain she felt after such injury.  The separation 
examination and her October 1998 claim for compensation is 
evidence against a finding that she had chronic pain in her 
neck since 1997.  Again, the veteran was very open in 
discussing her medical history, and there was no mention of 
chronic neck pain at separation or soon after her discharge 
from service.

The veteran has met the requirement of a current disability 
as she has received diagnoses of myofacial neck pain, 
degenerative changes at C5-6 and symptomatic disc protrusion 
at C6-7 of the cervical spine.  Therefore, the remaining 
determination involves whether there is a causal relationship 
between the present disability and the disease or injury 
during service.  As discussed above, the Board finds that 
there is a lack of evidence of continuity of symptomatology 
from service until the 2002 claim.  Further supporting this 
finding is the medical opinion provided in the September 2004 
VA examination report.  There, the examiner indicated he had 
"extensive[ly]" reviewed the veteran's claims file and 
concluded that it was less likely than not that the veteran's 
present myofacial neck pain was secondary to the episode of 
neck pain that she had when she was in active duty.  Like the 
undersigned, he noted there was no evidence of chronic 
disability of the veteran's neck condition while in service.  
He also noted that a June 2001 diagnosis of cubital tunnel 
syndrome failed to show evidence of cervical spine 
radiculopathy.  Additionally, he noted that she did not 
complain about her neck condition in her discharge physical 
examination in March 1998.  The examiner reiterated that the 
veteran's mild neck condition manifested by myofacial neck 
pain is not secondary to any injury or event that happened 
when she was in active duty.

The veteran has submitted a medical opinion from her private 
physician, Dr. MHA, wherein he has stated that what the 
veteran has now is the same condition as what she had in 
service.  However, the Board finds that the September 2004 
medical opinion outweighs the private opinion for several 
reasons.  First, there is no evidence that the private 
physician had an opportunity to review the veteran's service 
medical records and other past medical records.  Second, he 
failed to provide any rationale for such opinion.  The 
September 2004 medical opinion is based upon a thorough 
review of the medical evidence both from service and after 
discharge from service and he provided a detailed rationale 
for his opinion, including discussing the specific evidence 
upon which he based his opinion.  As a result, the Board 
finds that the September 2004 medical opinion is more 
probative regarding whether there is a nexus between the 
current disability and service.

The Board also notes the veteran's contentions specifically 
addressed in her July 2006 hearing that her cervical spine 
disability was incurred while in service, however as a lay 
person, she is not competent to render an opinion regarding 
diagnosis or etiology, as that requires a medical 
professional.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).  


ORDER


Entitlement to service connection for degenerative disc 
disease C5-6 with symptomatic disk protrusion at C6-7 
(claimed as herniated disk secondary to back pain and also 
claimed as neck pain) is denied. 



________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


